Citation Nr: 0604849	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  05-04 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDING OF FACT

Since the June 30, 2003 effective date of the grant of 
service connection, audiological evaluations reflect hearing 
loss manifested by Level V hearing acuity in the right ear 
and Level VII hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.385, 
4.85, 4.86 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

All notification and development action needed to render a 
decision as to the claim on appeal has been accomplished.

Through August 2003 and March 2004 notice letters, and a 
statement of the case (SOC) in February 2005, the RO notified 
the veteran and his representative of the legal criteria 
governing his claim, the evidence that had been considered in 
connection with his claim, and the bases for the denial of 
his claim.  After each, they were afforded the opportunity to 
respond.  Hence, the veteran has received sufficient notice 
of the information and evidence needed to substantiate his 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

The August 2003 and March 2004 notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records from the military, VA hospitals, and 
from other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
August 2003 and March 2004 notice letters requested the 
veteran to submit medical opinions, medical records, and 
private treatment records regarding his disability.  
Consequently, the veteran has been put on notice to submit 
any pertinent evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004); see also VAOPGCPREC 8-03 (December 22, 
2003) (in cases such as this one, where there has been an 
appeal of a downstream issue following the grant of service 
connection, compliance with notification requirements with 
respect to the underlying service connection claim suffices).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as has a 
December 2003 audiological examination from ThedaCare 
Physicians.  Additionally, in October 2003, the veteran was 
afforded and underwent a VA examination in relation to his 
claim, the report of which is of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of the veteran's claim 
on appeal that need to be obtained.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  The veteran's entire 
history is reviewed when making disability evaluations.  
See generally 38 C.F.R. § 4.1 (2005); Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence submitted since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
are required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examinations.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  The rating criteria establish eleven auditory 
acuity levels designated from I to XI.  As set forth in the 
regulations, Tables VI, VIa, and VII are used to calculate 
the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic 
Code 6100) (2005).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. §  4.86(a) (2005).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2005).

A review of the medical evidence of record reflects that the 
veteran was afforded a VA audiological examination in October 
2003.  The results correlate to level V hearing impairment 
for the right ear and level VI hearing impairment in the left 
ear.  See 38 C.F.R. § 4.85 (Table VI).  However, the puretone 
thresholds of the left ear are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, thereby 
requiring application of 38 C.F.R. § 4.86(b).  Therefore, the 
veteran's left ear hearing impairment correlates to level 
VII, which represents elevation to the next higher level.  
When the level VII left ear hearing impairment is combined 
with the level V right ear hearing impairment, under Table 
VII, a 30 percent rating is warranted.  This is the rating 
assigned to the veteran since June 30, 2003.

The veteran also underwent audiological evaluation by 
ThedaCare Physicians in December 2003.  The Board finds this 
audiogram insufficient for ratings purposes as it did not 
include a controlled speech discrimination test (Maryland 
CNC).  See 38 C.F.R. § 4.85(a).  Even assuming the validity 
of this audiogram, the puretone threshold averages for both 
ears were less than that of the October 2003 VA audiogram.  
Therefore, the December 2003 audiogram does not provide any 
evidence by which to evaluate the veteran's bilateral hearing 
loss at a higher rating.

The assigned evaluation for bilateral hearing loss is 
determined by mechanically applying the rating criteria to 
certified test results.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  As such, there is no basis to 
establish a higher rating than the assigned 30 percent from 
June 30, 2003.

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that bilateral hearing loss reflects so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2005) (cited to in the February 2005 
SOC).  In this case, there is no evidence showing that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the evaluation assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disability otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's written contentions 
with regard to his claim for an increased rating for his 
service-connected hearing loss disability.  While the Board 
does not doubt the sincerity of the veteran's belief that his 
hearing loss disability is more severe than it is currently 
rated, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter-such as the severity 
of a current disability as evaluated in the context of the 
rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("[A] layperson is generally not capable of opining 
on matters requiring medical knowledge . . . .").  As such, 
the veteran's assertions cannot provide a basis for a grant 
of an increased rating.

For all of the foregoing reasons, the Board finds the 
preponderance of the evidence is against the claim and an 
initial evaluation in excess of 30 percent for bilateral 
hearing loss must be denied.


ORDER

An initial evaluation in excess of 30 percent for bilateral 
hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


